McALISTER, C. J.
Appellant, Sam Mendivil, was convicted of the crime of robbery alleged to have been committed in Mesa, Maricopa county, Arizona, on the night of August 14, 1921, and given an in*585determinate sentence of not less than twenty nor more than twenty-two years in the state prison. The victim was one George Quan, a Chinese merchant. Appellant, accompanied by a boy sixteen or seventeen years of age, went to the store of Quan about 9 o’clock P. M. of that day and took from his cash register $80 in money while the boy, who testifies that he was led into it by appellant, compelled him to hold up his hands by pointing a pistol at him.
Mendivil appeals from this conviction and the order overruling his motion for a new trial, but has brought to this court for its consideration only the record; no brief pointing out the errors relied on having been filed to aid the court in determining the matter. Notwithstanding appellant’s dereliction in this particular, we have, in compliance with the provisions of paragraph 1171, Revised Statutes of 1913, Penal Code, examined the record, including the information, transcript of the evidence, and the instructions, and find nothing therein showing that appellant did not have a fair and impartial trial, and that he was not convicted in accordance with the requirements of the statutes.
The judgment is therefore affirmed.
ROSS and LYMAN, JJ., concur.